Citation Nr: 0810663	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-03 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided in correspondence to 
the veteran dated in November 2003 and October 2004.  The 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified his duties in obtaining information and evidence 
to substantiate his claim, and requested that he send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  In January 2005, the 
veteran's representative informed VA that he had no 
additional information or evidence to submit.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  A specific letter 
outlining these requirements was not sent to the veteran.  
Any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error, as this claim is being denied.  
The Board finds that further attempts to obtain additional 
evidence would be futile.  The veteran was asked for specific 
information related to stressor verification in the November 
2003 and October 2004 RO letters.  In November 2003, the RO 
sent him a PTSD stressor survey and asked that he return it 
providing details such as dates, places and circumstances of 
his stressors to allow for verification.  The veteran 
responded in December 2003 that his medical records contained 
enough information to verify his stressors so he would forgo 
completing the PTSD survey.  His service 201 file has been 
obtained.  The Board does note the veteran's contention in 
his VA Form 9 that the RO attempt to verify his stressors 
through U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly, the U.S. Armed Services Center for Unit 
Records Research (CURR)).  However, based on the criteria 
that agency has set forth for records searches, the veteran 
has not provided sufficiently specific information as to 
dates, names and places to allow for a meaningful search.  As 
to the medical aspect of this case, the available medical 
evidence is sufficient for an adequate medical determination.  
All identified medical records have been obtained.  There has 
been no prejudicial error in the duty to inform the veteran.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.  
Law and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Applicable regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after- 
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.

Factual Background and Analysis

The veteran filed his claim seeking service connection for 
PTSD in October 2003.

The veteran has a diagnosis of PTSD, as reflected in VA 
medical clinic treatment records dated in October 2003 and 
thereafter.  Additional treatment records showing treatment 
for heart disease since late 1992 and depression since 1993.  
The veteran's described duties in Vietnam were those of a 
supply specialist.  

The veteran's service personnel records, including DD Form 
214, do not reflect on their face that he was engaged in 
combat in Vietnam.  He was a stock supply specialist in 
Vietnam, but there is no award or decoration indicative of 
combat.  He was in Vietnam from September 1966 to July 1967.  
He received the Vietnam Service Medal, the National Defense 
Service Medal, the Vietnam Campaign Medal with device, 
marksman badge (M-14) and one overseas bar.  He has 
indicated, however; that his stressors involved moderate 
combat.  He has reported his stressors in VA treatment and 
evaluation records.  Specifically, in an October 2003 
psychological assessment and evaluation, the veteran detailed 
stressors including seeing bodies of innocent women and 
children lined up.  This made him go all to pieces because he 
felt the war was unjust.  He reported that he was trained as 
a supply clerk and he drove supply convoys.  

During this October 2003 evaluation, the veteran reported 
that he routinely had distressing nightmares and intrusive 
thoughts and recollections of the sights of these dead bodies 
and the smell of death and decay of human remains.  He no 
longer cared for fishing or hunting.  The evaluation yielded 
the initial diagnosis of PTSD, chronic and major depressive 
disorder, recurrent.  The summary and recommendations 
reflects that the PTSD was a result of his exposure to trauma 
while service in Vietnam.  Additional VA treatment records 
dated in 2004 show that the veteran continued to be treated 
for PTSD and depression.  

In July 2004, the veteran sent information showing that his 
unit, the 96th Service and Supply Battalion, supported the 
504th Supply Depot at Cam Ranh Bay from June 1966 to 
September 1968.  He also submitted information regarding 
counteroffensives taking place in Vietnam while he was there.  

The record on its face does not show that the veteran engaged 
in combat with the enemy.  The record must contain, 
therefore, service records or other credible evidence 
corroborating the stressor.  However, VA has been unable to 
verify the alleged stressors.  The information provided by 
the veteran in his treatment records and in his 
communications with VA, described above, are not specific 
enough to be the basis of a meaningful search.  The veteran 
has not provided any specific dates or names or circumstances 
to verify his alleged stressors.  There is no information 
which could allow for a search to corroborate his story in 
archived military records by the JSRRC.  The information 
regarding the veteran's unit and counteroffensives in Vietnam 
while he was there is general and does not show any specific 
stressor related by the veteran.  The Board observes that the 
information does not serve as a source of verification for 
the veteran's alleged stressors, nor does it provide 
sufficient detail to undertake a meaningful search of his 
stressors.  The Board observes that his actual personnel file 
lists no campaigns.  Although informed of the need for more 
detail, the veteran has refused to provide additional 
information claiming that he has "layed the foundation for 
documenting my stressor."  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).

Thus, the Board finds that the preponderance of the evidence 
is against a finding that there is a verified stressor to 
support the veteran's diagnosis of PTSD.  The actual 
diagnosis of PTSD for VA purposes requires a stressor, and 
that is lacking.

Again, the VA treatment records show an assessment of PTSD.  
The veteran has alleged that he has PTSD related to his 
Vietnam trauma experiences.  None of the diagnoses or 
assessments of PTSD are based on a verified stressor.  The 
Board notes that his diagnosis of PTSD in October 2003 was 
based in part on his characterization of himself as being 
involved in combat, which is not verified in the service 
records which reflect he was a supply clerk.

The veteran does not have a diagnosis of PTSD based upon 
verified stressors.  In this regard, the Board notes that the 
veteran has been found to have PTSD, yet the stressors were 
not verified, despite attempts to elicit information from the 
veteran to verify them, and the assessment was based upon the 
veteran's description of his stressors which actually are not 
verified.  For VA purposes, a verified in-service stressor is 
needed in this claim.

In the absence of any verified stressor, the veteran fails to 
satisfy a critical element of a claim for PTSD and his claim 
for service connection fails.  See 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 137.

The veteran has indicated his belief that he was definitely 
in stressful situations in the Vietnam.  The issue in this 
case ultimately rests upon verified stressors and 
interpretations of medical evidence and conclusions as to the 
veteran's correct diagnosis and whether it is based upon the 
verified stressors.  Corroborating evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau, 9 Vet. App. at 396.  In the absence of proof that 
he was in combat, his lay statements alone cannot be 
sufficient proof of a stressor.  38 U.S.C.A. § 1154(b).  His 
statements do not establish the required evidence needed, and 
the claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
The preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


